ORDER

PER CURIAM.
Appellant, Delena J. Dillman (“Defendant”), appeals the judgment of the Circuit Court of Marion County finding her guilty, after a bench trial, of class A misdemeanor possession of not more than thirty-five grams of marijuana, section 195.202.3, RSMo 2000,1 and class A misdemeanor unlawful use of drug paraphernalia, section 195.233. Defendant was sentenced to concurrent terms of ninety days in jail on each count. Execution of the sentence was suspended and Defendant was placed on probation for two years under the supervision of private probation services. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment of the trial court pursuant to Rule 30.25(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. All statutory references are to RSMo 2000, unless otherwise indicated.